Title: James Monroe to James Madison, 2 April 1827
From: Monroe, James
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Oak hill
                                
                                April 2d. 1827.
                            
                        
                        I have recevd yours of the 19th. ulto., with a circular to the visitors, announcing the decision of Mr Shay,
                            to withdraw from the University, with a request that his resignation may take effect, on the middle of august, to afford
                            him the opportunity of being present, at the examination, of the Students, & to lessen his expenses, in returning
                            to England, by the correspondence of the period, with that of the departure of the packets for London. To this proposal, I
                            see no objection whatever. His presence at the examination will be useful, and to afford him the accomodation desird,
                            appears to me to be very proper.
                        I entirely approve of your request of Mr. Gallatin, to make inquiry respecting a fit person to fill the
                            chair vacated by the resignation of Mr. Shay. It is a resource of which we must avail ourselves, provided we cannot obtain
                            a native citizen who possesses the requisite qualifications. My impression is, and in which I think, that you and the
                            other visitors concur, that if such a native can be procur’d, many weighty considerations operate in his favor. An
                            efficient & active govt., must exist, at the place, & that can be form’d only by the faculty. The Visitors
                            live at too great a distance, are too much dispersed, and meet too seldom, for the purpose. Such govt. cannot I fear
                            be form’d by foreigners, or by a board consisting of a majority of them. The appointment of natives, cannot fail, to have
                            a beneficial political effect, both, in the education of the youth, & in conciliating our sister States, should
                            suitable persons not be found in our own State. Virginia has had much weight hitherto, in the affairs of our union, and I
                            think that its future welfare, depends essentially, on the preservation of that weight, by a policy consistent with that
                            which she has hitherto maintaind. All measures which indicate a confidence in other States, and a decided
                            preference of their citizens to those of other countries, will I think have a tendency, to preserve that weight, &
                            to draw us more closely together, & none can be better selected, for the purpose, than those which relate to the
                            education of our youth.
                        Whatever you & General Cocke may agree in regard to the loan of $25000 authorised, by the late act of
                            assembly, I am satisfied that I shall approve. It would be impossible, I think, for me to attend an extra meeting. My
                            health is better, and by care, I hope that it will be soon restor’d.
                        I have just receivd a letter from Captn. Partridge which seems to indicate a desire to connect his academy
                            with our University. I am not certain that I clearly understand it. I will forward it to you by the next mail. We
                            earnestly hope that you & your family enjoy good health. With very sincere regard Dear Sir yours
                        
                            
                                James Monroe
                            
                        
                    april 3d.
                        PS. I have read Captn. Partridges letter attentively since writing the above & find, that I was
                            mistaken in the idea above suggested. He intima<ted> a wish, to afford us any aid, in his power,
                            to promote the object of military instruction <at> our university, by which I understand, a
                            willingness to recommend some person, to employment in the University.